DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.
Applicant has amended claim 1 and the new limitation of claims 1 are address by the combination of Rawal in view of Boonen below.
Applicant argues that Rawal does not disclose “the related data including at least one of at least one of voltage data or current data during a period before a zero crossing point of the dimming circuit in at least one alternating current period.”
Examiner respectfully disagrees. Rawal discloses observing the related input data before the zero crossing happens since it occurs throughout (Fig. 3 [0036],   “The mode selection circuit 110 may be configured to monitor the supply voltage and load current and observe the zero crossings of the supply voltage and load current waveform.  After a short observation period.” [0032])
Claim Objections
Claim 29 is objected to because of the following informalities:  Claim 29 recites “ the method of claim 1” however claim 1 is an apparatus claim and discloses a system not a method.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 14, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawal et al. (US2017/0019975 A1) in view of Boonen et al. (US 2018/0359826 A1).
Regarding claim 1, Rawal discloses in Fig. 1-2 a system, comprising: a dimming circuit (100) applied with an alternating current voltage(225) ; and a processor (210, 110) configured to: obtain related data of an illumination device(voltage and current of the load [0012]) connected to the dimming circuit within at least one alternating current period; 
the related data including at least one of at least one of voltage data or current data ([0012])  during a period before a zero crossing point of the dimming circuit in at least one alternating current period(210 Fig. 2)
generate a processing result by processing the related data (110,210[0040]), 
and determine a type of the illumination device (225) based on the processing result ([0031]claim 1).
Rawal discloses in Fig. 1-2 the system of claim 1, except wherein the type of the illumination device includes a dimmable illumination device whose brightness is dimmable using the dimming circuit or a non-dimmable illumination device whose brightness is non-dimmable using the dimming circuit.
Boonen disclose a dimming circuit applied with an alternating current voltage ; and a processor (detection circuit) configured to: obtain related data of an illumination device(parameter depended on output current of the load) connected to the dimming circuit 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include detecting non-dimming loads as disclosed in Boonen to the system of Rawal to allow the device to be used with more loads and to allow for proper functioning with non-dimming loads. 
Regarding claim 14, Rawal discloses in Fig. 1-2 a method, comprising: providing a dimming circuit (100) applied with an alternating current voltage (224) and an illumination device (225) connected to the dimming circuit; obtaining related data of the illumination device (voltage and current of the load [0012]) within at least one alternating current period; 
the related data including at least one of at least one of voltage data or current data ([0012])  during a period before a zero crossing point of the dimming circuit in at least one alternating current period(210 Fig. 2)
generating a processing result by processing the related data(110,210[0040]); and determining a type of the illumination device based on the processing result ([0031]claim 1).
Rawal discloses in Fig. 1-2 the system of claim 1, except wherein the type of the illumination device includes a dimmable illumination device whose brightness is dimmable using the dimming circuit or a non-dimmable illumination device whose brightness is non-dimmable using the dimming circuit.
Boonen disclose a dimming circuit applied with an alternating current voltage ; and a processor (detection circuit) configured to: obtain related data of an illumination 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include detecting non-dimming loads as disclosed in Boonen to the system of Rawal to allow the device to be used with more loads and to allow for proper functioning with non-dimming loads. 
Regarding claim 29, Rawal discloses in Fig. 1-2 a system, except wherein the dimming circuit is configured to adjust a brightness of the illumination device by selecting different trigger angles.
Boonen discloses adjust a brightness of the illumination device by selecting different trigger angles (triac [0079], [0084] Fig. 3B).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include different trigger angles as disclosed in Boonen to the system of Rawal to allow the device to be provide different brightness levels with a known dimming method. 
Claim 2, 4-8, 10, 12, 15, 17- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawal in view of Boolnen as applied to claim 1 and 14 above, and further in view of Hausman JR et al. (US 2017/0017255 A1).
Regarding claim 2 and 15
Hausman discloses using wherein the dimming circuit includes a silicon controlled dimming circuit using phase control ([0002].
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use a silicon controlled dimming circuit as disclosed in Hausman to the system of Rawal as a known way to provide dimming control circuit switch.  
Regarding claim 4 and 17, Rawal discloses in Fig. 1-2 the system of claim 2 and 15, wherein the related data of the illumination device within the at least one alternating current period includes voltage values across the illumination device during a period before a zero crossing point of the dimming circuit in an alternating current period(210 Fig. 2).
Regarding claim 5 and 18, Rawal discloses in Fig. 1-2 the system of claim 4 and 17, wherein the processor is further configured to: determine whether the voltage values across the illumination device are within a first interval(210, Fig. 2, fig. 5[0032-36]); and in response to a determination that the voltage values are within the first interval, determine that the illumination device is a dimmable illumination device (210, Fig. 2, fig. 5[0032-36]).
Regarding claim 6 and 19, Rawal discloses in Fig. 1-2 the system of claim 4 and 17, wherein the processor is further configured to: determine whether the voltage values across the illumination device are within a second interval; and in response to a determination that the voltage values are within the second interval, determine that the illumination device is a non-dimmable illumination device.
Rawal does not specify and in response to a determination that the voltage values are within the second interval, determine that the illumination device is a non-dimmable illumination device.
Boonen disclose a dimming circuit applied with an alternating current voltage ; and a processor (detection circuit) configured to: obtain related data of an illumination device(parameter depended on output current of the load) connected to the dimming circuit within at least one alternating current period; generate a processing result by processing the related data ([0022-25]); and determine a type of the illumination device based on the processing result ([0022-25]claim 1) determination that the values are within an interval([0024]” wherein the type of lighting load is determined to be a dimmable lighting load if the parameter exceeds a threshold, or a non-dimmable lighting load if the parameter is below the threshold”), determine that the illumination device is a non-dimmable illumination device ([0022-25]claim 1) . 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include detecting non-dimming loads by detecting voltage in a specific interval as disclosed in Boonen to the system of Rawal to allow the device to be used with more loads and to allow for proper functioning with non-dimming loads. 
Regarding claim 7 and 20, Rawal discloses in Fig. 1-2 the system of claim 2 and 15, wherein the related data of the illumination device within the at least one alternating current period includes current values of the illumination device during a period before a zero crossing point of the dimming circuit in an alternating current period (210, Fig. 2, fig. 5[0032-36]).
Regarding claim 8 and 27
Regarding claim 9 and 28, Rawal discloses in Fig. 1-2 the system of claim 7, wherein the processor is further configured to: determine whether the current values of the illumination device are within a fourth interval (210, Fig. 2); 
Rawal does not specify and in response to a determination that the voltage values are within the fourth interval, determine that the illumination device is a non-dimmable illumination device.
Boonen disclose a dimming circuit applied with an alternating current voltage ; and a processor (detection circuit) configured to: obtain related data of an illumination device(parameter depended on output current of the load) connected to the dimming circuit within at least one alternating current period; generate a processing result by processing the related data ([0022-25]); and determine a type of the illumination device based on the processing result ([0022-25]claim 1) determination that the values are within an interval([0024]” wherein the type of lighting load is determined to be a dimmable lighting load if the parameter exceeds a threshold, or a non-dimmable lighting load if the parameter is below the threshold”), determine that the illumination device is a non-dimmable illumination device ([0022-25]claim 1) . 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include detecting non-dimming loads by detecting voltage in a specific interval as disclosed in Boonen to the system of Rawal to allow the device to be used with more loads and to allow for proper functioning with non-dimming loads. 
Regarding claim 10
Regarding claim 11, Rawal discloses in Fig. 1-2 the system of claim 10, wherein the processor is further configured to: determine whether the current amplitude values of the illumination device are zero; and in response to a determination that the current amplitude values are zero (210, Fig. 2, fig. 5[0032-36]), 
Rawal does not specify determining that the illumination device is a non-dimmable illumination device.
Boonen disclose a dimming circuit applied with an alternating current voltage ; and a processor (detection circuit) configured to: obtain related data of an illumination device(parameter depended on output current of the load) connected to the dimming circuit within at least one alternating current period; generate a processing result by processing the related data ([0022-25]); and determine a type of the illumination device based on the processing result ([0022-25]claim 1) wherein the type of the illumination device includes at least one of a dimmable illumination device or a non-dimmable illumination device ([0022-25]claim 1)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include detecting non-dimming loads as disclosed in Boonen to the system of Rawal to allow the device to be used with more loads and to allow for proper functioning with non-dimming loads. 
Regarding claim 12, Rawal discloses in Fig. 1-2 the system of claim 10, wherein the processor is further configured to: determine whether the current amplitude values of the illumination device are within a fifth interval (210, Fig. 2, fig. 5[0032-36]); and in response to a determination that the current amplitude values are within the fifth interval, determine that the illumination device is a dimmable illumination device (210, Fig. 2, fig. 5[0032-36]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498.  The examiner can normally be reached on Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMY X YANG/Examiner, Art Unit 2844       

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844